Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 are pending in this application.

Drawings
The drawings received on 6/4/2021 are accepted for examination purposes. 
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first stacking unit”, “feeding unit”, “reading unit”, “second stacking unit”, “drive unit”, and “image formation unit” in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
First stacking unit corresponds to a document tray composed on ADF [Fig 2 (2), par 0028]
Feeding unit corresponds to pickup roller 4 on document tray [Fig 2 (4), par 0031]
Reading unit corresponds to image reading section with a front surface reading unit and back surface reading unit that reads a document D on both sides [Fig 2 (E, 14, 15), par 0030-0031]
Second stacking unit corresponds to discharge tray composed on ADF [Fig 2 (3), par 0028]
Drive unit corresponds to motor arranged inside of the conveying unit [Fig 2 (13), par 0029]
Image formation unit corresponds to image forming unit for forming an image on the sheet P, which is the recording material using a photosensitive drum [Fig 1 (133), par 0021, 0023]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US-2021/0120137) in view of Hirota et al. (US2001/0016133).
As to Claim 1, Okamoto teaches ‘An image reading apparatus comprising: a first stacking unit including a sheet stacking surface on which a document is to be stacked [Fig 1 (72), par 0027 – image reading device includes a document tray], and an abutment portion on which one end portion of the document stacked on the sheet stacking surface in a width direction of the document abuts [Fig 4 (75), par 0027-0028 – front wall rotatably supports the document tray]; a feeding unit configured to feed the document stacked on the first stacking unit in a feed direction orthogonal to the width direction [Fig 1 (74), par 0033 – conveyor]; a reading unit configured to read an image of the document conveyed by the feeding unit [par 0033 – image reader scans conveyed document sheet]; a second stacking unit onto which the document whose image is read by the reading unit is to be discharged [Fig 1 (73), par 0033 – document discharge tray]; a rotating shaft that extends in the feed direction and configured to support the first stacking unit so as to be rotationally movable [Fig 2 (72), par 0027 – document tray is rotatable between a first position where the document sheet can be conveyed and a second position which is above the first position]’.
Okamoto does not disclose expressly ‘a plurality of protrusions that extends in a direction at a predetermined angle with respect to the feed direction, is arranged on the sheet stacking surface, and protrudes from the sheet stacking surface’.
Hirota teaches ‘a plurality of protrusions that extends in a direction at a predetermined angle with respect to the feed direction, is arranged on the sheet stacking surface, and protrudes from the sheet stacking surface [Fig 2 (201, 201a-201d), par 0077 – sheet feeding tray includes a plurality of rib-shaped projections that are provided respectively at positions with a short distance from the positions where the trailing edges of the document sheets of the pertinent sizes comes]’.  
Okamoto and Hirota are analogous art because they are from the same field of endeavor, namely digital image data reading/forming systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a plurality of rib-shaped projections on the sheet feeding tray, as taught by Hirota. The motivation for doing so would have been to preventing a document sheet from being made to move back to the upstream direction by stopping the sheet at the time of feeding. Therefore, it would have been obvious to combine Hirota with Okamoto to obtain the invention as specified in claim 1.

As to Claims 2 and 8, Hirota teaches ‘wherein the predetermined angle is 40° or more and 90° or less [Fig 2 (201, 201a-201d), par 0077 – sheet feeding tray includes a plurality of rib-shaped projections that are provided respectively at positions with a short distance from the positions where the trailing edges of the document sheets of the pertinent sizes comes, and as shown in Fig 2 the projections are higher upstream and placed at a position orthogonal to the feeding direction]’.
Okamoto and Hirota are analogous art because they are from the same field of endeavor, namely digital image data reading/forming systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a plurality of rib-shaped projections on the sheet feeding tray, as taught by Hirota. The motivation for doing so would have been to preventing a document sheet from being made to move back to the upstream direction by stopping the sheet at the time of feeding. Therefore, it would have been obvious to combine Hirota with Okamoto to obtain the invention as specified in claims 2 and 8.  

As to Claims 3 and 9, Hirota teaches ‘wherein the plurality of protrusions each include an inclined portion on an upstream side in the feed direction [Fig 2 (201, 201a-201d), par 0077 – sheet feeding tray includes a plurality of rib-shaped projections that are provided respectively at positions with a short distance from the positions where the trailing edges of the document sheets of the pertinent sizes comes, and as shown in Fig 2 the projections are higher upstream and placed at a position orthogonal to the feeding direction]’.
Okamoto and Hirota are analogous art because they are from the same field of endeavor, namely digital image data reading/forming systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a plurality of rib-shaped projections on the sheet feeding tray, as taught by Hirota. The motivation for doing so would have been to preventing a document sheet from being made to move back to the upstream direction by stopping the sheet at the time of feeding. Therefore, it would have been obvious to combine Hirota with Okamoto to obtain the invention as specified in claims 3 and 9.  

As to Claims 4 and 10, Okamoto teaches ‘wherein the plurality of protrusions each include a curved surface portion on an upstream side in the feed direction [Fig 2 (201, 201a-201d), par 0077 – sheet feeding tray includes a plurality of rib-shaped projections that are provided respectively at positions with a short distance from the positions where the trailing edges of the document sheets of the pertinent sizes comes, and as shown in Fig 2 the projections are higher upstream with a slight curve and placed at a position orthogonal to the feeding direction]’.  
Okamoto and Hirota are analogous art because they are from the same field of endeavor, namely digital image data reading/forming systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a plurality of rib-shaped projections on the sheet feeding tray, as taught by Hirota. The motivation for doing so would have been to preventing a document sheet from being made to move back to the upstream direction by stopping the sheet at the time of feeding. Therefore, it would have been obvious to combine Hirota with Okamoto to obtain the invention as specified in claims 4 and 10.

As to Claim 7, Okamoto teaches ‘An image forming apparatus comprising: a first stacking unit including a sheet stacking surface on which a document is to be stacked [Fig 1 (72), par 0027 – image forming apparatus includes a document tray], and an abutment portion on which one end portion of the document stacked on the sheet stacking surface in a width direction of the document abuts [Fig 4 (75), par 0027-0028 – front wall rotatably supports the document tray]; a feeding unit configured to feed the document stacked on the first stacking unit in a feed direction orthogonal to the width direction [Fig 1 (74), par 0033 – conveyor]; a reading unit configured to read an image of the document conveyed by the feeding unit [par 0033 – image reader scans conveyed document sheet]; a second stacking unit onto which the document whose image is read by the reading unit is to be discharged [Fig 1 (73), par 0033 – document discharge tray]; a rotating shaft that extends in the feed direction and configured to support the first stacking unit so as to be rotationally movable [Fig 2 (72), par 0027 – document tray is rotatable between a first position where the document sheet can be conveyed and a second position which is above the first position]; and an image formation unit configured to form an image on a recording material based on image information read by the reading unit [par 0003, 0016-0018 – image forming part]’.
Okamoto does not disclose expressly ‘a plurality of protrusions that extends in a direction at a predetermined angle with respect to the feed direction, is arranged on the sheet stacking surface, and protrudes from the sheet stacking surface’.
Hirota teaches ‘a plurality of protrusions that extends in a direction at a predetermined angle with respect to the feed direction, is arranged on the sheet stacking surface, and protrudes from the sheet stacking surface [Fig 2 (201, 201a-201d), par 0077 – sheet feeding tray includes a plurality of rib-shaped projections that are provided respectively at positions with a short distance from the positions where the trailing edges of the document sheets of the pertinent sizes comes]’.
Okamoto and Hirota are analogous art because they are from the same field of endeavor, namely digital image data reading/forming systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a plurality of rib-shaped projections on the sheet feeding tray, as taught by Hirota. The motivation for doing so would have been to preventing a document sheet from being made to move back to the upstream direction by stopping the sheet at the time of feeding. Therefore, it would have been obvious to combine Hirota with Okamoto to obtain the invention as specified in claim 7.  

Claim(s) 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US-2021/0120137) in view of Hirota et al. (US2001/0016133) and further in view of Middleton et al. (US-2017/0118356).
As to Claims 5 and 11, Okamoto in view of Hirota teaches all of the claimed elements/features as recited in independent claims 1 and 7, respectively. Okamoto in view of Hirota does not disclose expressly ‘wherein the first stacking unit is configured to rotationally move about the rotating shaft in such a direction as to lower the abutment portion’.
Middleton teaches ‘wherein the first stacking unit is configured to rotationally move about the rotating shaft in such a direction as to lower the abutment portion [Fig 1 (130a), par 0031 – the input tray can be opened at times of scanning and closed when the document scanner is not in use, as illustrated by arrow A3, thus raising and lowering the input side guide (i.e. abutment portion)]’.
 	Okamoto in view of Hirota are analogous art with Middleton because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include an input side guide for maintaining a document in place, as taught by Middleton. The motivation for doing so would have been to reducing the movement of the sheet media in the input tray and initiating automated transport for the position of the sheet media. Therefore, it would have been obvious to combine Middleton with Okamoto in view of Hirota to obtain the invention as specified in claims 5 and 11.

As to Claims 6 and 12, Middleton teaches ‘further comprising a drive unit configured to rotationally move the first slacking unit about the rotating shaft [par 0031 – input tray can be attached to a motor that causes the input tray to raise the top sheet medium into engagement with the urging roller or to lower the input tray to allow additional sheet media to be added to the input tray]’.  
Okamoto in view of Hirota are analogous art with Middleton because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include an input side guide for maintaining a document in place, as taught by Middleton. The motivation for doing so would have been to reducing the movement of the sheet media in the input tray and initiating automated transport for the position of the sheet media. Therefore, it would have been obvious to combine Middleton with Okamoto in view of Hirota to obtain the invention as specified in claims 6 and 12.



Conclusion
The prior art of record
a. US Publication No.	2021/0120137
b. US Publication No.	2001/0016133
c. US Publication No.	2017/0118356
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
d. Nakamura (US-2021/0122593): Fig 6A (206), par 0057
e. Cahill et al. (US-6,139,007): Fig 3 (84), col 4, lines 20-65



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677